Citation Nr: 0914196	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a dental disorder, for 
compensation purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1967 to October 1969.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 
In June 1970 the Veteran was granted service connection for 
dental treatment as a result of an in-service trauma.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for a dental disorder. 

In the above-mentioned June 2005 rating decision, the RO 
continued a 10 percent disability rating that was assigned to 
the Veteran's service-connected headache disability.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the Veteran has nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; or loss of the hard palate; or any dental 
condition for which service-connected for compensation may be 
granted. 


CONCLUSION OF LAW

Entitlement to service connection for a dental condition is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
dental disorder.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  In this regard, 
the Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 12, 2005, including a request for evidence of a 
relationship between his current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The March 2005 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the March 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed dental disability.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
The Veteran's representative has argued that the April 2005 
VA dental examination was inadequate because the individual 
who performed the examination did not indicate their 
credentials and did not opine as to etiology.  See the March 
2006, informal hearing presentation, page 2.  Upon reviewing 
the examination report, the Board notes that the Veteran's 
examining physician was R.A.P., DDS, MS, Chief of Oral and 
Maxillofacial surgery.  Furthermore, as discussed in the law 
and regulations section below, a medical opinion as to 
etiology of the Veteran's dental condition is not necessary 
in this case as the Veteran does not have a disability 
subject to compensation for dental purposes.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He has 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations provide, in pertinent part, that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).


Analysis

As is alluded to in the law and regulations section above, a 
distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes.

A veteran may be entitled to service connection for certain 
dental conditions (including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease) for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.

As noted in the Introduction, service connection for dental 
treatment purposes was granted in a June 1970 dental rating 
decision.  The bases of this grant was that the Veteran was 
treated in service for extraction of teeth number 2, 3, and 5 
following an in-service assault.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. 

The Veteran has not submitted or identified any medical 
evidence indicating nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; or loss of the hard palate; or any dental 
condition for which service-connected for compensation may be 
granted. 

The Veteran has not alleged that he has a loss of substance 
of the body of the maxilla or mandible or any other 
potentially compensable dental condition.  Instead the 
Veteran states that he had four teeth repaired, three removed 
and a partial plate installed following an in-service 
assault.  See the April 2006 substantive appeal.

A VA dental examination conducted in April 2005 revealed an 
edentulous (without teeth) maxilla with a 10 year old well 
fitting prosthesis.  The examiner noted that the Veteran had 
normal mandibular function with no bone loss and possible 
healed alveolar fracture.  There was no nonunion or malunion 
of the fracture.  Likewise, there was no loss of sensation or 
function of the Veteran's mouth. 

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth", see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible", see 38 C.F.R. § 4.150.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to 
be considered disabling for purposes of service-connected 
compensation. [As explained above, the former may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.]  See also Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).

The evidence here does not show that the Veteran suffered 
loss of substance of body of maxilla or mandible during 
service and he has not alleged as much. 
In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a dental disability for compensation purposes. The claim is 
therefore denied.




ORDER

Entitlement to service connection for a dental condition, for 
compensation purposes, is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


